EXHIBIT EMPLOYMENT AGREEMENT This is an Employment Agreement (“Agreement”) between Winland Electronics, Inc., a Minnesota corporation (the “Corporation”), and Thomas J. de Petra (“Employee”). Recitals WHEREAS, Employee has been acting as the Corporation’s Interim Chief Executive Officer and President; and WHEREAS, On April 23, 2008, the Corporation’s Board of Directors appointed Employee the Corporation’s Chief Executive Officer and President and eliminated the Interim nature of the relationship; and WHEREAS, Employee and the Corporation desire to state in writing the terms and conditions of Employee’s employment by the Corporation; and WHEREAS, Employee and the Corporation agree to the terms and conditions of Employee’s employment by the Corporation hereinafter set forth in this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and undertakings set forth below, the parties agree as follows: ARTICLE 1 EMPLOYMENT; TERM OF EMPLOYMENT 1.1)Employment.The Corporation hereby agrees to continue to employ Employee and Employee hereby agrees to continue employment with the Corporation in the position of Chief Executive Officer and President upon the terms and conditions hereinafter set forth in this Agreement effective as of the date on which Employee executes this Agreement. 1.2)Term.Employee’s employment with the Corporation shall continue until terminated by Employee or the Corporation in accordance with Articles 4 or 6. ARTICLE 2 DUTIES; EXTENT OF SERVICES 2.1)Duties.During Employee’s employment with the Corporation, Employee shall serve the Corporation faithfully and to the best of his ability.Except as approved in writing by the Board of Directors or its designees, which approval shall not be unreasonably withheld, Employee shall devote his full business and professional time, energy, and diligence to the performance of the duties of such office.Employee shall perform such duties for the Corporation (a) as are customarily incident to his office and (b) as may be assigned or delegated to him from time to time by the Board of Directors.During employment with the Corporation, Employee shall not engage in any other business activity that would conflict or interfere with his ability to perform his duties under this Agreement.Employee shall use his best efforts to promote the interests of the Corporation. 2.2)Compliance with Rules; Authority.Employee agrees to be subject to the Corporation’s control, rules, regulations, policies and programs.Employee further agrees that he shall carry on all correspondence, publicity and advertising in the Corporation’s name and he shall not enter into any contract on behalf of the Corporation except as expressly authorized by the Corporation. ARTICLE 3 COMPENSATION 3.1)Compensation for Services.As compensation for his services to the Corporation, the Corporation will pay Employee as set forth in the attached Exhibit A, which shall be reviewed by the Board of Directors and/or its designee from time to time but no less than annually.All compensation paid to Employee shall be inclusive of all applicable income, social security, and other taxes and charges that are required by law to be withheld by the Corporation or that are requested to be withheld by Employee.All regular compensation shall be payable in accordance with the Corporation’s usual payroll schedule. 3.2)Benefits.Employee shall be eligible to participate in or receive benefits under the Corporation’s paid time off (PTO) policy, employee benefit plans, health plans, or arrangements, if any, made available from time to time by the Corporation to its employees as set forth in an employee manual or otherwise including, but not limited to, medical, dental, and long-term disability coverage, to the extent that Employee’s age, tenure, and title make him eligible to receive those benefits.Nothing in this Agreement is intended to or shall in any way restrict the Corporation’s right to amend, modify or terminate any of its benefits or benefit plans during the term of Employee’s employment. 3.3)Business Expenses.During Employee’s employment, the Corporation shall reimburse Employee for all ordinary and necessary business expenses incurred by Employee in connection with the business of the Corporation and its subsidiaries and consistent with the Corporation’s policies in effect from time to time with respect to travel, entertainment and other business expenses.Payment or reimbursement to Employee will be made upon submission by Employee of vouchers, receipts or other evidence and documentation of such expense in a form reasonably satisfactory to the Corporation and in compliance with applicable requirements of taxing authorities. ARTICLE 4 TERMINATION 4.1)Termination.Either Employee or the Corporation may terminate the employment relationship at any time, for any or no reason, upon ninety (90) days’ written notice to the other party.The Corporation shall have the right, in its sole discretion, to provide Employee ninety (90) days’ pay and benefits in lieu of written notice.Notwithstanding the foregoing, the Corporation shall have the right to terminate Employee’s employment immediately for “Cause” as defined in Section 4.4 below. 4.2)Return of Property.Immediately upon termination (or at such earlier time as requested by the Corporation’s Board of Directors or its designees), Employee shall deliver to the Corporation all of its property, including but not limited to all work in progress, research data, equipment, originals and copies of documents and software, customer information and lists, financial information, and all other material in Employee’s possession or control that belongs to the Corporation or its customers or contains Confidential Information (as defined in Section 5.1(E) below). 4.3)Payment Upon Termination.Except as provided in Section 4.4 or Article 6, after the effective date of termination, Employee shall not be entitled to any compensation, benefits, or payments whatsoever except for compensation earned through Employee’s last day of employment and any accrued benefits. 4.4)Severance.If Employee satisfies the conditions set forth in Section 4.4(C) of this Agreement, the Corporation will provide Employee the severance benefits described in this Section 4.4.Nothing in this provision is intended to limit the Corporation’s right to provide Employee ninety (90) days’ pay and benefits in lieu of written notice or Employee’s right to receive such pay and benefits, nor shall such pay and benefits in any way limit the severance contemplated by Section 4.4 of this Agreement. A.Termination by Employer with Cause.For purposes of this Article 4, “Cause” shall be defined to include, but not be limited to, the following: 1.Employee’s neglect of any of his material duties or his failure to carry out reasonable directives from the Board of Directors, or its designees, or failure to comply with rules, regulations or policies of the Corporation or its Board of Directors; 2.Any willful or deliberate misconduct that is injurious to the Corporation, its business reputation or its goodwill; 3.Dishonesty in any dealings between Employee and the Corporation or between Employee and vendors or customers of the Corporation; 4.Employee’s commission of a felony, or other crime involving moral turpitude or immoral conduct, whether or not against the Corporation and whether or not committed during Employee’s employment; 5.Employee’s acting in a manner adverse to the best interests of the Corporation including, but not limited to, being under the influence of alcohol or illegal drugs while on the job; or 6. Employee’s breach of any term of this Agreement. B.Termination by Employee for
